United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Baton Rouge, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-84
Issued: July 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from an August 4, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a lumbar injury causally related to factors
of her federal employment.
FACTUAL HISTORY
On June 16, 2008 appellant, then a 37-year-old security screener, filed an occupational
disease claim (Form CA-2) alleging that she sustained an employment-related lumbar injury.
She described her condition as bulging L4-5 and L5-S1 discs, with L5-S1 radiculopathy.
Appellant indicated that she initially sustained an injury on March 23, 2006, had pain the

following day and requested a low back injury be “added to claim.”1 She reported that she
became aware of the injury on March 27, 2006.
In a statement dated October 31, 2008, appellant reiterated that she wanted a low back
injury “added” to her claim. She discussed her prior claim and medical treatment. Appellant
stated that her job as a screener was strenuous and repetitive, including lifting of bags. She
described the March 23, 2006 incident and stated, “I know that my low-back injury is the result
from the injury….”
In a report dated August 18, 2008, Dr. David Muldowney, an orthopedic surgeon,
provided a history of a back injury on March 23, 2006 that “progressively worsened.” He listed
the results on examination and diagnosed lumbar degenerative disc disease. In a report dated
September 10, 2008, Dr. Daniel Hodges, a physiatrist, addressed findings on examination and
diagnosed “on-the-job injury with multilevel cervical changes with progressive mechanical low
back pain.”
In a February 10, 2009 decision, the Office denied the claim for compensation. It found
the factual and medical evidence was insufficient to establish that appellant’s back condition was
due to her employment as a security screener.
Appellant requested a telephonic hearing before an Office hearing representative, which
was held on June 11, 2009. In an April 30, 2009 letter, she reported that she stopped work in
April 2007 because her condition “was getting worse due to the lack of manpower on the job.”
Appellant stated that she still performed her job duties with the exception of hand wanding. In a
June 29, 2008 letter, the employer advised that, after the March 23, 2006 injury, appellant
returned to light-duty work, stopped work on April 9, 2006, returned to work on May 25, 2006
and was off work from April 15, 2007 to June 1, 2008.
By decision dated August 4, 2009, an Office hearing representative affirmed the
February10, 2009 decision. He found that the medical evidence of record was not sufficient to
establish that appellant’s lumbar degenerative disease was either due to the March 23, 2006
incident or to other factors of her federal employment.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
1

Appellant filed a traumatic injury claim on March 23, 2006 when she was pulling a bag through an x-ray
machine. Under OWCP File No. xxxxxx741, the claim was accepted for cervical sprain/strain, and left shoulder and
arm sprain/strain. By decision dated October 17, 2008, the Office denied claims for compensation commencing
June 2008, finding the medical evidence did not establish a lumbar condition causally related to the March 23, 2006
injury. By decision dated May 20, 2009, an Office hearing representative affirmed the October 17, 2008 decision.
In a June 24, 2010 decision, the Board affirmed the denial of appellant’s claim for a recurrence of disability
commencing June 6, 2008.
2

5 U.S.C. §§ 8101-8193.

2

alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant filed an occupational disease claim, which is a claim for an injury occurring
over more than one workday or shift.8 Appellant noted a history of a prior lumbar injury on
March 23, 2006. To the extent appellant sought expansion of her traumatic injury claim to
include the diagnosed degenerative disease, the Office hearing representative properly noted that
she could pursue the matter under that claim number.
To establish an occupational disease claim, appellant must submit a factual statement
identifying the employment factors alleged to have contributed to her condition. She has not
submitted a detailed factual statement in this regard. Appellant generally referred to a worsening
condition, without specifically describing the nature, extent and duration of the job duties, she
believes caused or aggravated her lumbar condition. Moreover, she must submit rationalized
medical evidence that includes a complete factual and medical history, and a reasoned opinion
on causal relationship between the diagnosed lumbar condition and the identified employment
factors. The medical evidence does not include a rationalized medical opinion. Dr. Hodges
referred generally only to a work injury without providing additional detail. He did not address
how any work duties would cause or contribute to her degenerative lumbar disease.
3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

20 C.F.R. § 10.5(q) (2008).

3

Dr. Muldowney similarly made reference to the prior traumatic injury of March 2006. He did
not clearly explain how appellant’s work as a security screener would contribute to her lumbar
disease.
The Board finds that appellant did not submit the necessary evidence to establish her
claim. In the absence of a detailed factual statement regarding employment factors and medical
evidence on causal relationship, the Office properly denied her occupational disease claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
lumbar degenerative disease is causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 4, 2009 is affirmed.
Issued: July 14, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

